      Case: 1:19-cv-01611-DCN Doc #: 52 Filed: 08/24/20 1 of 4. PageID #: 5064




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Terves LLC,                         )
                                    )           Case No. 1:19-cv-1611-DCN
            Plaintiff,              )
                                    )           Judge Donald C. Nugent
        vs.                         )
                                    )
Yueyang Aerospace New Materials Co. )
Ltd. et al.                         )
                                    )
            Defendants.             )

               Terves’ Reply to Defendants’ Response to Terves’ Supplement
                 to its Motion for Preliminary Injunction or, Alternatively,
                     Terves’ Renewed Motion for Preliminary Injunction

         Defendant Ecometal Inc.’s and Nick Yuan’s (collectively, “Ecometal’s”) response

(ECF #51) to Terves’ Supplement to its Motion for Preliminary Injunction or,

Alternatively, Terves’ Renewed Motion for Preliminary Injunction (ECF #47) (“Terves’

supplement”) is an attempt to complicate things and delay a ruling on Terves’ preliminary

injunction motion. The Court should reject it accordingly.

                                    Argument in Reply

         Ecometal urges this Court to hold Terves’ preliminary injunction motion “in

abeyance until the outstanding pleadings are substantively answered and the Parties

discuss potential claim construction issues.” (Response 3, ECF #51.) Ecometal offers no

legal or factual basis for doing this. If, as Ecometal contends, it has viable inequitable

conduct counterclaims, then it should argue those defenses in its opposition to Terves’

supplement. Indeed, Terves served Ecometal more than a year ago on the ’653 patent

infringement claim, and the facts that Ecometal now claims are the epiphany for its


{9047308:2 }
      Case: 1:19-cv-01611-DCN Doc #: 52 Filed: 08/24/20 2 of 4. PageID #: 5065




inequitable conduct counterclaims were publicly available and known that entire time. If

Ecometal believes that a defense that it failed to raise for more than a year now is its

centerpiece defense to Terves’ preliminary injunction motion, then it should file a

supplemental opposition and explain that defense (as well as how Ecometal went from

not raising it at all to now claiming that it is an important defense).

         Whether Terves denies Ecometal’s inequitable conduct defenses in an answer or

moves to dismiss them under Rule 12(b)(6), Ecometal would still need to argue those

defenses and offer supporting evidence in its brief in opposition to an injunction. Thus,

there is no good reason need to wait for Terves’ response to Ecometal’s counterclaim. The

pleading and preliminary injunction phases can and should proceed in parallel and

Ecometal can explain its defenses in response to Terves’ supplement to its preliminary

injunction motion.

         As to claim construction, there is no need to hold up the preliminary injunction

proceeding for formal claim construction on the ’740 patent. Terves has moved for

preliminary injunction on just 12 of the 103 claims in the ’740 patent. Because the ’740

patent is related to the ’653 patent—the patent on which Terves originally moved for

preliminary injunction—they share many of the same claim terms, such as “in situ

precipitate,” “composite,” and “additive material,” which have already been fully briefed in

claim construction proceedings on the ’653 patent. In fact, Ecometal has not identified a

single new term in the ‘740 patent that requires construction. If Ecometal believes that

claim construction of a new term in the ’740 patent supports a particular argument

against preliminary injunction, then Ecometal should argue that in its opposition brief.


{9047308:2 }                                  2
      Case: 1:19-cv-01611-DCN Doc #: 52 Filed: 08/24/20 3 of 4. PageID #: 5066




         There is no law (and Ecometal cites no law) that requires the Court to go through

months of formal claim construction proceedings before a preliminary injunction motion

can proceed. Indeed, the Federal Circuit recognizes that district courts often make

preliminary claim construction rulings for deciding preliminary injunction motions

before a more robust claim construction proceeding occurs. See SanDisk Corp. v.

Memorex Products, Inc., 415 F.3d 1278, 1291 (Fed. Cir. 2005) (“the trial court is free to

revisit an initial claim construction adopted for preliminary injunction”) (citing Gilette

Co. v. Energizer Holdings, Inc., 405 F.3d 1367, 1375 (Fed. Cir. 2005)). This is the best

approach for this dispute; Ecometal should simply argue any relevant claim construction

issues in its opposition brief.

                                        Conclusion

         The Court should deny Ecometal’s request to hold Terves’ motion in abeyance and

order Ecometal to file a supplemental brief in response to Terves’ preliminary injunction

supplement within 14 days. That brief may, if Ecometal chooses, argue: (a) why

Ecometal’s inequitable conduct defenses weigh against an injunction, and (b) what claim

construction issues on the ’740 patent are relevant to Terves’ preliminary injunction

motion, how Ecometal contends those terms should be construed, and how those

proposed constructions affect the infringement or patent validity issues raised by Terves’

motion and supplement.

         This Court’s Local Rules allow 30 days to oppose a motion for preliminary

injunction. (See L.R. 7.1(d).) Since Terves filed its supplement on August 7, allowing

Ecometal 14 days from the time this Court enters a scheduling order should provide more


{9047308:2 }                                 3
      Case: 1:19-cv-01611-DCN Doc #: 52 Filed: 08/24/20 4 of 4. PageID #: 5067




than the 30 days allowed by Local Rule. This should be more than enough time for

Ecometal to respond to the substance of Terves’ supplement.



                                           Respectfully submitted,

Dated: August 24, 2020                       s/ Matthew J. Cavanagh
                                           David B. Cupar (OH 0071622)
                                           Matthew J. Cavanagh (OH 0079522)
                                           MCDONALD HOPKINS LLC
                                           600 Superior Avenue, East, Ste. 2100
                                           Cleveland, Ohio 44114
                                           t 216.348.5400 │ f 216.348.5474
                                           dcupar@mcdonaldhopkins.com
                                           mcavanagh@mcdonaldhopkins.com

                                           Counsel for Terves LLC




{9047308:2 }                               4
